Order
PER CURIAM.
Randall N. Cox appeals his jury convictions of murder in the first degree, § 565.020; armed criminal action (ACA), § 571.015; and arson in the second degree, § 569.050, in the Circuit Court of Jackson County.
The appellant claims that the trial court erred in overruling his pretrial motion to suppress and admitting at trial statements he made to the police that he murdered the victim because there was no substantial evidence to support the court’s determination that they were not obtained in violation of his Fifth Amendment right to remain silent and Sixth Amendment right to counsel.
Affirmed. Rule 30.25(b).